                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

IN RE:                                                       Case No. 20-50288

MICHIGAN PROPERTY MANAGERS.COM,                              Chapter 7
LLC,
                                                             Judge Thomas J. Tucker
               Debtor.
                                                /

         ORDER DENYING CREDITOR’S MOTION TO AMEND JUDGMENT

       This case is before the Court on the motion filed by Residential Investment Group, LLC
(“Residential”) on January 27, 2021, entitled “Motion of Residential Investment Group, LLC to
Amend Judgment Entered under Court’s Final Order Regarding the Chapter 7 Trustee’s Motion
for Order Determining Estate’s Interest in Bank Funds” (Docket # 92, the “Motion”), which the
Court construes as a motion for reconsideration of, for relief from, and/or for modification of, the
Court’s January 13, 2021 Order (Docket # 83). The Court will deny the Motion, for the
following reasons.

       First, the Court finds that the Motion fails to demonstrate a palpable defect by which the
Court and the parties have been misled, and that a different disposition of the case must result
from a correction thereof. See L.B.R. 9024-1(a)(3) (E.D. Mich.).

        Second, the allegations in the Motion do not establish excusable neglect under Fed. R.
Civ. P. 60(b)(1), or grounds under Fed. R. Civ. P. 60(b)(6), Fed. R. Bankr. P. 9024, or any other
valid ground for relief from or modification of the January 13, 2021 Order.

        Third, the Motion seeks relief that this Court has no authority or jurisdiction to grant.
The Motion asks the Court to “identify a person or entity who shall take possession, in trust, of
the tenant security deposits quantified at $137,671.76 under [the January 13, 2021 Order)], and
administer and disburse such deposits.” (Docket # 92 at pdf page 1). The Motion further asks
the Court to name, as that person, Residential’s “stakeholder, Ara J. Darakjian, on behalf of an
entity to be determined by him.” (Id.) The Motion does not contest the Court’s finding, in the
January 13, 2021 Order, that the $137,671.76 in security deposit funds at issue are not property
of the bankruptcy estate, and that the Chapter 7 Trustee, therefore, may not administer such
funds.

        This Court lacks any authority or jurisdiction to grant the relief requested. The bankruptcy
court has no authority or jurisdiction over property that is not property of the bankruptcy estate.
See generally 28 U.S.C. § 1334(e)(1) (court’s jurisdiction extends over “all of the property,
wherever located, of the debtor as of the commencement of [the bankruptcy case], and of property
of the [bankruptcy] estate.”). The funds at issue were not property of the Debtor as of the petition



   20-50288-tjt     Doc 95     Filed 02/02/21       Entered 02/02/21 12:11:50      Page 1 of 2
date, or ever, and they are not property of the bankruptcy estate.

        The bankruptcy court has no power to appoint someone to administer and disburse funds
that do not belong to the bankruptcy estate. The Motion cites no authority suggesting otherwise.
11 U.S.C. § 105(a), cited by the Motion, does not authorize the relief requested. In substance, the
Motion asks the Court to appoint a receiver to take control over the funds at issue. But the
Bankruptcy Code expressly forbids such a thing. See 11 U.S.C. § 105(b) (“Notwithstanding
[§ 105(a)], a court may not appoint a receiver in a case under this title.”).

       Accordingly,

       IT IS ORDERED that the Motion (Docket # 92) is denied.


Signed on February 2, 2021




   20-50288-tjt     Doc 95     Filed 02/02/21     Entered 02/02/21 12:11:50       Page 2 of 2
